EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 6-25 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claims 6, 9 and 18, Broekaart et al. discloses a method / a computer program product comprising a non-transitory computer-readable medium having machine readable instructions therein, the instructions, upon execution by a computer system (Figs. 7 and 8, page 11 line 1-page 14 lines 12) comprising: 
obtaining a substrate model for representing a substrate to which patterns are to be applied by a lithographic process, the substrate model defined as a combination of a first model and a second model, the first model defined as a first combination of basis functions, the second model defined as a second combination of basis functions comprising an edge basis function (page 4 lines 33-page 5 lines 3, also page 13 lines 7-13 teaches linear transformation T and correction function C); 
However, Broekaart et al. does not explicitly teach receiving first measurements of structures on a first at least one previous substrate, other than or in addition to the substrate; 
	Accordingly, the prior art fails to teach or fairly suggest a method / a computer program product comprising a non-transitory computer-readable medium having machine readable instructions therein, the instructions, upon execution by a computer system requiring “receiving first measurements of structures on a first at least one previous substrate, other than or in addition to the substrate; determining, by a hardware computer system, one or more parameters of the first model using the first measurements and the first basis functions; receiving second measurements of structures on a second at least one previous substrate, other than or in addition to the substrate; and determining, by the hardware computer system, one or more parameters of the second model using the second measurements and the second basis functions, wherein the first measurements are obtained by inline measurement and the second measurements are obtained by offline measurement”, in the combination required by the claims.

Claims 7, 8, 10-17 and 19-25 are allowable by virtue of their dependency on claims 6, 9 and 18.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882